Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-15-2005

Rieser v. Standard Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3128




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Rieser v. Standard Life Ins Co" (2005). 2005 Decisions. Paper 110.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/110


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                          No. 04-3128




                      LORETTA RIESER,
                               Appellant

                               v.

           STANDARD LIFE INSURANCE CO;
          GROSS-GIVEN MANUFACTURING CO;
            CANADA LIFE ASSURANCE CO



         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                      (D.C. No. 03-cv-05040)
           District Judge: Honorable Berle M. Schiller




           Submitted Under Third Circuit LAR 34.1(a)
                      December 12, 2005


  Before: SLOVITER, SMITH, and STAPLETON, Circuit Judges.

                  (Filed : December 15, 2005)


                           OPINION
SLOVITER, Circuit Judge.

      Loretta Rieser appeals the District Court’s orders dismissing her claim against

Canada Life Assurance Company (“Canada Life”), dismissing Counts VI through VIII of

the Amended Complaint as preempted, rejecting her demand for a jury trial, and granting

summary judgment on her claim under the Employee Retirement Income Security Act

(ERISA) to the remaining defendants, Standard Life Insurance Company (“Standard”)1

and Gross-Given Manufacturing Company (“Gross-Given”).

                                            I.

      Rieser’s deceased husband David Rieser, was an active employee of Gross-Given

from February 19, 1952 until January 28, 1998, when he went on disability due to

emphysema. While employed at Gross-Given, Mr. Rieser participated in an employee

benefit program which provided health insurance, life insurance and disability insurance

through Standard.

      In the fall of 1997, Mr. Rieser met with David Riccio, a Gross-Given employee, to

discuss his disability benefits which was memorialized in a memorandum dated

November 6, 1997. It provided in pertinent part as follows:

      During the disability period, Gross Given continues your health, life
      insurance. This coverage would be the same as it is when you begin your
      disability, including family coverage. Premiums for the insurance would
      continue to be paid by Gross Given.


                    1
                    Appellant has settled her claim with Standard and therefore
            they are no longer a party to this appeal.

                                            2
App. at 146.

       The memorandum further explained that Mr. Rieser would receive disability

payments from Standard for as long as he remained disabled, but the payments would

terminate when he reached the age of 65 or if he chose to access his retirement benefits.

       On October 14, 1998, Standard informed Mr. Rieser that premium payments would

have to continue to be made in order for his life insurance coverage to remain in effect

and that he should contact Gross-Given for information on the premium payments.

Gross-Given continued to make premium payments to Standard until October 31, 2000,

when it changed insurance carriers to Canada Life, which provided the same life

insurance coverage as the Standard policy did. The Canada Life policy was made

expressly applicable to employees who were “actively at work” at its inception or who

later became “actively at work” again. App. at 36.

       Standard contacted Mr. Rieser on numerous occasions to notify him that his

disability payments would terminate on November 28, 2001. Standard last contacted Mr.

Rieser on November 8, 2001 to inform him that his disability payments would end within

the next two weeks and that he should refer to their earlier correspondence for

information regarding his claim status. After Mr. Rieser died on November 13, 2002,

Mrs. Rieser submitted claims for $55,000 in life insurance benefits to Standard and

Canada Life, which were both denied.

       She then filed suit in the District Court for the Eastern District of Pennsylvania



                                              3
against Gross-Given, Standard, and Canada Life alleging ERISA violations and bad faith

under Pennsylvania law. The Complaint further alleged fraud against Gross-Given. On

May 25, 2004, the District Court entered an order dismissing the state law bad faith

claims and fraud claim on the ground that they were preempted by ERISA, dismissing the

ERISA claims against Canada Life, and granting the motion of Standard and Canada Life

to strike plaintiff’s demand for a jury trial.

       On June 24, 2004, the Court entered an order granting summary judgment for

Standard and Gross-Given on Mrs. Rieser’s remaining claims. The Court explained that

summary judgment was appropriate as to the claims against Gross-Given because Gross-

Given had no authority under the Standard policy to administer benefits and had never

misrepresented any of the terms of the policy to Mr. Rieser. Moreover, Gross-Given was

obliged to make premium payments on behalf of Mr. Rieser only until the end of his

disability period, which ended approximately a year before he died. Therefore, Mr.

Rieser was not covered under any policy at the time of his death. Both orders are the

subject of this appeal.

                                                 II.

       The District Court dismissed Mrs. Rieser’s claim alleging that Canada Life had

violated ERISA because the Court found that Mr. Rieser was never covered under any

Canada Life insurance plan. The District Court stated that:

               [t]he clear and unambiguous terms of the Canada Life insurance
               policy state that when the policy went into effect on November

                                                 4
              1, 2000, it applied only to those employees who were “actively
              at work” on the effective date or who later became full time
              employees “actively at work” after the effective date.

App. at 5.

       Mrs. Rieser does not dispute that her husband was never “actively at work” after

the Canada Life policy became effective but she argues that he was nonetheless covered

under a Canada Life policy. There is no record basis for this assertion because Mr. Rieser

was never eligible for coverage under the Canada Life policy. He was not “actively at

work” when that policy became effective and he never actively returned to work. In fact,

Mr. Rieser stopped working nearly two and a half years before the Canada Life policy

became effective.2

       The District Court also held that Mrs. Rieser’s common law fraud claim against

Gross-Given was preempted by ERISA § 514(a), 29 U.S.C. § 1144(a) (2004), because

“fraud clearly ‘relates to’ the denial of benefits under an employee benefit plan.” App. at

7. We agree. A law “relates to” an employee benefit plan if it “has a connection with or

reference to such a plan.” Shaw v. Delta Airlines, Inc., 463 U.S. 85, 96-97 (1983).

Because Mrs. Rieser’s claim requires the court to examine the terms of the employee

benefit plan and any representations made about that plan, it is preempted by ERISA. It

follows that the District Court did not err in striking Mrs. Rieser’s demand for a jury trial.


                     2
                     Mrs. Rieser concedes that her bad faith claim is precluded
             by our decision in Barber v. UNUM Life Ins. Co. of America, 383
             F.3d 134 (3d Cir. 2004).

                                              5
See e.g., Cox v. Keystone Carbon Co., 894 F.2d 647, 649 (3d. Cir 1990).

                                            III.

       In granting summary judgment to Gross-Given on Mrs. Rieser’s claim against

Gross-Given for misrepresentations under ERISA, the District Court held that Gross-

Given did not make any affirmative misrepresentations or provide any misleading

information about Mr. Rieser’s life insurance coverage. The District Court concluded

that the memorandum sent to Mr. Rieser on November 6, 1997, three years before the

change in insurance carriers from Standard to Canada Life, was “an accurate description

of the compensation to which Mr. Rieser would be entitled” and did “not provide any

information about the length of the long term disability period and certainly does not

suggest that the disability period is boundless.” App. at 22. Also, the letters received by

Mr. Rieser advised him that Gross-Given would continue to pay his life insurance

premiums during the disability period and he was advised by letters when his disability

period would end.

       Further, “[a]n ERISA fiduciary is under no obligation to offer precise predictions

about future changes to its plan. Rather, its obligation is to answer participants’ questions

forthrightly.” Fischer v. Philadelphia Elec. Co., 994 F.2d 130, 135 (3d Cir. 1993). Mr.

Rieser’s disability period ended on November 28, 2001 and he died on November 13,

2002. The District Court’s conclusion that there were no misrepresentations is supported

by the record. We will therefore affirm its order dismissing various claims and granting



                                             6
summary judgment.




                    7